UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4015



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LINDOYLE BRYANT, a/k/a Cubby,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-647)


Submitted:   August 22, 2005                 Decided:   November 1, 2005


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack B. Swerling, LAW OFFICES OF JACK B. SWERLING, Columbia, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Lee E. Berlinsky, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lindoyle Bryant was convicted by a jury of conspiracy to

possess with intent to distribute five kilograms or more of cocaine

(Count 1) and attempting to possess with intent to distribute five

kilograms or more of cocaine (Count 2).               Bryant was sentenced to

151 months of imprisonment.               He timely appeals alleging that:

(1)   the   district      court   erred    by   admitting   into   evidence   the

recordings of certain telephone conversations; (2) the court erred

by admitting evidence of Bryant’s prior drug dealing; (3) the court

erred by holding him responsible for drug amounts in excess of ten

kilograms of cocaine; and (4) his sentence is invalid in light of

the Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296

(2004).     Since Bryant’s appeal, the Supreme Court has extended the

reasoning     of    its   Blakely   opinion      to   the   federal    sentencing

guidelines.        See United States v. Booker, 543 U.S. __, 125 S. Ct.

738 (2005).        For the reasons that follow, we affirm.

             First, we find that the district court did not abuse its

discretion    by     admitting    into     evidence   the   recorded    telephone

conversations between Carl Cooper and Cecil King.                      See United

States v. Squillacote, 221 F.3d 542, 563 (4th Cir. 2000) (stating

standard of review). The recordings were admitted into evidence as

statements of a coconspirator in furtherance of a conspiracy under

Fed. R. Evid. 801(d)(2)(E).               The Government established that a

conspiracy existed, that the declarants Cooper and Bryant were


                                      - 2 -
members of the conspiracy, and that the statements were made in

furtherance of the conspiracy.            United States v. Pratt, 239 F.3d

640, 643 (4th Cir. 2001).

             Second, we find that the district court did not abuse its

discretion       by   allowing   Cooper’s     testimony     regarding     his   and

Bryant’s prior purchases of approximately nineteen kilograms of

cocaine from Floyd Hicks from late 1998 to early 2002 under Fed. R.

Evid. 404(b).         See United States v. Mark, 943 F.2d 444, 447 (4th

Cir. 1991) (stating review standard); United States v. Tanner, 61

F.3d 231, 237 (4th Cir. 1995) (noting that a trial court’s decision

to   admit   prior      acts   evidence   will   not   be    overturned    unless

arbitrary or irrational).         We find that the evidence was relevant

to an issue other than character, was necessary to prove an element

of the crimes charged, and was reliable; moreover, its probative

value was not substantially outweighed by its prejudicial nature.

United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).

             Next, Bryant alleges that the district court erred by

finding    him    responsible    at   sentencing   for      more   than   the   ten

kilograms of cocaine sustained by the jury’s verdict. We find that

the district court did not clearly err in relying on the testimony

of Cooper regarding the prior drug purchases from Hicks to find

that Bryant was responsible for an additional nineteen kilograms of

cocaine.     See United States v. Lamarr, 75 F.3d 964, 972 (4th Cir.

1996) (noting that a sentencing court’s approximation of the amount


                                      - 3 -
of drugs for sentencing is not clearly erroneous if it is supported

by competent record evidence).

           Finally, Bryant alleges, for the first time on appeal,

that his sentence violates the Sixth Amendment because he was held

responsible     at   sentencing   for    cocaine      amounts    beyond   those

supported by the jury’s verdict, i.e., quantities in excess of ten

kilograms.      Because Bryant failed to raise this issue in the

district court, we review this claim for plain error.                     United

States v. Harp, 406 F.3d 242, 247 (4th Cir. 2005).                To establish

plain error, Bryant must show that an error occurred, that the

error was plain, and that the error affected his substantial

rights.   United States v. Olano, 507 U.S. 725, 732 (1993); United

States v. White, 405 F.3d 208, 215 (4th Cir. 2005).               To establish

that a Sixth Amendment error occurred in his sentencing, Bryant

must show that the district court imposed a sentence exceeding the

maximum allowed based only on the facts that he admitted or that

were established by the jury’s verdict.          See Booker, 125 S. Ct. at

756 (holding that “[a]ny fact (other than a prior conviction) which

is necessary to support a sentence exceeding the maximum authorized

by the facts established by a plea of guilty or a jury verdict must

be   admitted   by   the   defendant    or   proved    to   a   jury   beyond   a

reasonable doubt”); United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005).




                                   - 4 -
           Bryant seeks resentencing based only on the ten kilograms

of cocaine, which would give him a base offense level of 32 under

U.S. Sentencing Guidelines Manual § 2D1.1(c) (2003) and, with his

criminal history category of I, would give him a sentencing range

of 121 to 151 months of imprisonment.              Because, however, his

instant 151-month sentence falls within this range, his claim

fails.   See United States v. Evans, 416 F.3d 298 (4th Cir. 2005)

(holding there is no Sixth Amendment error when a sentence is

imposed within the range allowed by facts admitted by the defendant

or supported by a jury’s verdict).

           Accordingly, we affirm Bryant’s sentence and convictions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -